                Case 2:20-cr-00036-RSL Document 77 Filed 04/12/21 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. CR20-036RSL

10                           Plaintiff,                          ORDER GRANTING JOINT
11                      v.                                       MOTION TO CONTINUE
                                                                 TRIAL
12     JULIAN GUTIERREZ-PONCE,
13                           Defendant.
14
           This matter comes before the Court on the parties’ “Joint Motion to Continue Trial Date
15
     and Pretrial Motions Deadline.” Dkt. # 75. Having considered the facts set forth in the motion,
16
     and defendant’s knowing and voluntary waiver, Dkt. # 76, the Court finds as follows:
17
           1.      The Court adopts the facts set forth in the joint motion: specifically, that former
18
19 defense counsel withdrew last month, that present defense counsel does not yet have discovery
20 in the case, that the government is in the process of producing discovery, and that defense
21 counsel will need to meet with defendant after review of discovery regarding how to proceed in
22 this matter. The Court accordingly finds that a failure to grant a continuance would deny
23 counsel, and any potential future counsel, the reasonable time necessary for effective
24 preparation, taking into account the exercise of due diligence, within the meaning of 18 U.S.C.
25
     § 3161(h)(7)(B)(iv).
26
27
28
     ORDER GRANTING JOINT
     MOTION TO CONTINUE TRIAL - 1
                 Case 2:20-cr-00036-RSL Document 77 Filed 04/12/21 Page 2 of 2




 1
            2.      The Court finds that a failure to grant a continuance would likely result in a
 2
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 3
            3.      The Court finds that the additional time requested between May 24, 2021 and the
 4
     proposed trial date of October 18, 2021, is a reasonable period of delay. The Court finds that this
 5
     additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 6
 7 considering all the facts set forth above.
 8          4.      The Court further finds that this continuance would serve the ends of justice, and
 9 that these factors outweigh the best interests of the public and defendant in a speedier trial,
10 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
11          5.      Defendant has signed a waiver indicating that he has been advised of his right to a
12 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
13
   that right and consented to the continuation of his trial to November 30, 2021, which will permit
14
   his trial to start on October 18, 2021. Dkt. # 76.
15
           IT IS HEREBY ORDERED that the trial date shall be continued from May 24, 2021 to
16
   October 18, 2021, and pretrial motions are to be filed no later than September 6, 2021;
17
           IT IS FURTHER ORDERED that the period of time from the current trial date of May
18
19 24, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
20 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
21 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
22 (h)(7)(A), and (h)(7)(B).
23          DATED this 12th day of April, 2021.
24
25
26                                                     A
                                                       Robert S. Lasnik
27                                                     United States District Judge
28
     ORDER GRANTING JOINT
     MOTION TO CONTINUE TRIAL - 2
